Luke, J.
Where a defendant is charged in two accusations with the offense of simple larceny, pleads guilty to both charges, and is sentenced to the chain-gang for each offense, he cannot in one bill of exceptions bring to this court for review the question of whether or not the trial judge erred in overruling his single motion to withdraw his two pleas of guilty. There being no provision of law for such procedure, this court is without jurisdiction to entertain such bill of exceptions. See Futch v. Mathis, 148 Ga. 558 (97 S. E. 516), and cases there cited.

Writ of error dismissed.


Broyles, O. J., and Bloodworth, J., eoneur.